ORDER
IRMA S. RAKER, Judge.
Upon consideration of the Joint Petition for Indefinite Suspension filed herein, it is this 20th day of September, 2004,
*238ORDERED, by the Court of Appeals of Maryland, that the respondent, Jennifer L. Beach, be and is hereby, suspended indefinitely by consent from the further practice of law, and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Jennifer L. Beach from the register of attorneys in this Court, and certify that fact to the Client Protection Fund and the Clerks of all judicial tribunals in this state in accordance with Maryland Rule 16-772(d).